

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this“Agreement”) dated as of August 6, 2007 (the
“Effective Date”) is by and between Medtronic, Inc., a Minnesota corporation
(“MDT”), and Biophan Technologies, Inc., a Nevada corporation (“Biophan”). MDT
and Biophan are individually a “Party”, and together are the “Parties,” to this
Agreement.
 
WHEREAS, MDT has determined that it is in its business interest to acquire
certain Intellectual Property of Biophan and Biophan has determined it is in its
business interest to sell such Intellectual Property to MDT.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.  DEFINITIONS. As used herein, the following terms will have the following
meanings:
 
“Action” means any Claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, patent interference, opposition, Third Party requested patent
re-examination, notice or proceeding, in each case, to, from, by or before any
Governmental Authority.
 
“Affiliate” of a specified person (natural or juridical) means a person that now
or hereafter directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified. “Control” shall mean ownership of more than 50% of the shares of
stock entitled to vote for the election of directors in the case of a
corporation, and more than 50% of the voting power in the case of a business
entity other than a corporation; provided that, with respect to Biophan, except
for the purposes of Section 2.2, “Affiliate” shall not include Myotech, LLC
(“Myotech”) or TE Bio, LLC, and Section 2.2 shall not apply to Myotech unless
and until Biophan owns over 50% of the Myotech member interests or other indicia
of ownership.
 
“Ancillary Agreements” means any agreements, certificates, instruments and
documents executed and delivered pursuant to any of Sections 3.3 (a), (c) to
(e), (h) and (i) of this Agreement.
 
“Assigned Intellectual Property Rights” means all Intellectual Property of
Biophan as of the Closing date which are necessary to practice the Technology,
including, but not limited to, the Assigned Patent Rights.
 
“Assigned Patent Rights” means (a) the Patent Rights related to the patents set
forth on Schedule 1 hereto; and (b) all counterpart Patent Rights of any of the
Patent Rights in subpart (a).
 
 
 

--------------------------------------------------------------------------------

 
 
“Biophan” is defined in the Preamble to this Agreement.
 
“Biophan Disclosure Schedule” is defined in the Preamble to Article 4 of this
Agreement.
 
"Biophan Field" means any technology related to medical devices, methods and
compositions that (a) minimize unwanted MRI imaging artifacts; (b) create
enhanced imaging modalities, such as intraluminal imaging and spectroscopy; (c)
track and/or localize surgical tools in an MRI environment; and/or (d) provide
high performance transmission of information or power in vivo by photonic means.
 
“Boston Scientific License” means the License Agreement dated June 30, 2005,
between Biophan and Boston Scientific Scimed, Inc.
 
“Business Day” means any weekday other than a weekday on which banks located in
Minneapolis, Minnesota are authorized or required to be closed.
 
“Claim” means any assertion of right whatsoever (including those arising from
debts, bonds, promises, damages, equitable claims and judgments), whether
liquidated or unliquidated, known or unknown, fixed or contingent, direct or
indirect, or imputed.
 
“Closing” is defined in Section 3.3 (Closing Time and Place).
 
“Code” is defined in Section 3.1 (Payments).
 
“Confidential Information” means (i) the non-public information in this
Agreement, and the Ancillary Agreements; (ii) the details of the discussions and
drafts leading up to the execution of this Agreement or the Ancillary
Agreements; and (iii) any information or compilation of information of one of
the Parties hereto (the “Disclosing Party”) which becomes known to another Party
(the “Receiving Party”) that is not generally known to the public, including
trade secrets, whether disclosed before or after the date of this Agreement,
excluding information which:
 
(a) was already in the possession of the Receiving Party prior to the Receiving
Party’s receipt from the Disclosing Party (provided that the Receiving Party is
able to provide the Disclosing Party with reasonable documentary proof thereof
and, if received from a third party, that such information was acquired without
breach of a confidentiality or non-disclosure obligation related to such
information);
 
(b) is or becomes a matter of public knowledge through no act of the Receiving
Party or its Affiliates or Representatives in violation of this Agreement;
 
(c) is disclosed to the Receiving Party or its Affiliates on a nonconfidential
basis by a Third Party who lawfully obtained such information and is under no
obligation to maintain the confidentiality of such information; or
 
 
 

--------------------------------------------------------------------------------

 
 
(d) has been independently developed by the Receiving Party without breach of
this Agreement or use of any Confidential Information of the Disclosing Party
(provided that the Receiving Party is able to provide the Disclosing Party with
reasonable documentary proof thereof).
 
Information meeting the above definition shall be treated as Confidential
Information regardless of its source, and all information identified as being
“confidential” or “trade secret” or labeled with words of similar import shall
be presumed to be Confidential Information. Confidential Information includes
information being held in confidence by a Disclosing Party for the benefit of a
third party.
 
“Consents” is defined in Section 4.3 (Consents).
 
“Contractual Obligation” means, with respect to any Person, any legal, valid and
binding contract, agreement, deed, note, debenture, warrant, option, mortgage,
lease, license, commitment, promise, undertaking, arrangement or understanding,
whether written or oral, or other document or instrument to which or by which
such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound, in
each case as amended or otherwise modified and in effect.
 
“Disclosing Party” is defined in “Confidential Information.”
 
“Dispute” means any dispute, controversy, Action, or other issue relating to or
arising under or in connection with this Agreement or any of the Ancillary
Agreements, their subject matter, or their formation, interpretation,
performance or breach, including fraud in the inducement and the validity, scope
and enforceability of the agreement to arbitrate set forth in Section 8.13
(Alternative Dispute Resolution).
 
“Effective Date” is defined in the Preamble.
 
“Encumbrance” means any interest relating to or arising out any lien, license,
covenant not to sue, option, pledge, security interest, mortgage, right of first
offer or first refusal, buy/sell agreement and any other restriction or covenant
with respect to, or condition governing the use, construction, transfer, receipt
of income or exercise of any other attribute of legal or equitable ownership.
 
“Exploit” means make, have made, use, import, export, offer to sell, sell or
otherwise dispose of. “Exploited,” “Exploitation” and other variants or
variations of the word “Exploit” shall have correlative meanings.
 
“Field” means use of Technology in or for a medical device.
 
“Filings” is defined in Section 4.3 (Consents).
 
“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
governmental
 
 
 

--------------------------------------------------------------------------------

 
 
organization or authority or any governmental authority, agency or commission in
each case entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any arbitrator or
arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority, but excluding any action or inaction in the course of the ex parte
preparation or prosecution of any Patent Right and any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award of general
applicability.
 
“Indemnified Party” means a Person to whom indemnification is provided under
this Agreement.
 
“Indemnifying Party” means a Person providing indemnification under this
Agreement.
 
“Intellectual Property” means all forms of intellectual property in any
jurisdiction and under any law, whether now or hereafter existing, including (a)
inventions, discoveries, patent applications, patents (including letters patent,
industrial designs, and inventor’s certificates), design registrations,
invention disclosures, and applications to register industrial designs, and any
and all rights to any of the foregoing anywhere in the world, including any
provisionals, substitutions, extensions, supplementary patent certificates,
reissues, re-exams, renewals, divisions, continuations, continuations in part,
continued prosecution applications, and other similar filings or notices
provided for under the laws of the United States or of any other country; and
(b) trade secrets and other confidential or non-public technical information,
including ideas, formulas, compositions, inventor’s notes, discoveries,
improvements, concepts, know-how, manufacturing and development information,
data resulting or derived from research activities, Inventions, invention
disclosures, unpatented blue prints, drawings, specifications designs, plans,
proposals and technical data.
 
“Invention” means any invention, discovery, know-how, trade secret, data,
information, technology, process or concept, whether or not patented or
patentable, and whether or not memorialized in writing.
 
“Legal Requirement” means any United States federal, state or local or foreign
law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether strict, absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether
incurred or consequential,
 
 
 

--------------------------------------------------------------------------------

 
 
whether due or to become due and whether or not required under U.S. generally
accepted accounting principles to be accrued on the financial statements of such
Person.
 
“Losses” means all Actions, Claims, Liabilities, damages, judgments, amounts
paid in settlement, assessments, Taxes, losses, fines, penalties, expenses,
costs and fees (including reasonable attorneys’ fees), and amounts, costs and
reasonable attorneys’ fees associated with seeking indemnification hereunder.
 
“MDT” is defined in the Preamble.
 
“Notices” is defined in Section 4.3 (Consents).
 
“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement, trust agreement and instrument and other similar documents adopted or
filed in connection with the creation, formation or organization of such Person
and (b) all by laws, voting, agreements and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case as amended or supplemented.
 
“Party” and “Parties” are defined in the Preamble.
 
“Patent Rights” means (i) any and all U.S. and foreign: (a) patents (including
utility and design patents); (b) patent applications (including utility and
design patent applications), including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon; and (c) patents-of-addition, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including supplementary protection certificates or the
equivalent thereof, (d) patent rights obtained from Third Parties through an
interference proceeding based upon any patent or application in (a)-(c),and (ii)
any other form of government-issued right substantially equivalent to any of the
foregoing now or hereafter recognized including, for example, statutory
invention disclosures or the like.
 
“Payment” is defined in Section 3.1 (Payments).
 
“PCT Application 66143“ means PCT Application No. US2007/66143, entitled
Resonant Tuning Module for Implantable Devices and Leads, filed April 6, 2007.
 
“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.
 
“Receiving Party” is defined in “Confidential Information.”
 
 
 

--------------------------------------------------------------------------------

 
 
“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, partner, trustee or other representative
of such Person, including legal counsel, accountants and financial advisors.
 
“Tangible Materials” means documents, files (including electronic files),
diagrams, drawings, plans, specifications, designs, schematics, records,
reports, lab or research notebooks, drawings, flow charts, specifications,
written descriptions, invention disclosures, source code, data, photographs of
three-dimensional prototypes and models, or other written, graphic or tangible
materials or embodiments (other than three-dimensional prototypes and models)
relating to the Assigned Patents, and all correspondence and files relating to
the prosecution of the Assigned Patents, in each case, within the possession,
custody or control of Biophan or its Affiliates.
 
“Tax” or “Taxes” means any and all federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, capital stock, franchise, profits,
withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind, including any interest, penalty or addition thereto, whether
disputed or not.
 
“Technology” means any technology, including, but not limited to,
electrochemical and magnetic shielding, filtering, shunting or generation of
cancellation current, that is used or useful in products providing for or
enhancing of the safety or compatibility (as used herein, “compatibility”
excludes MRI imaging compatability) of a product with respect to an MRI scan of
a patient.
 
“Third Party” means any Person other than the Parties and their Affiliates.
 
“Third Party Claim” means any Claim by a Third Party with respect to any matter
that may give rise to a Claim for indemnification under this Agreement.
 

2.  
ASSIGNMENT, LICENSES AND COVENANTS NOT TO SUE.

 
2.1  Assigned Patent Rights. Effective as of the Closing, subject to the terms
of this Agreement, Biophan hereby sells, conveys, assigns and transfers to MDT
all its interests in and to the Assigned Intellectual Property Rights, together
with the right to sue and collect for past infringement. MDT accepts the
Assigned Intellectual Property Rights, provided, that MDT does not assume any
liabilities or obligations of Biophan related to the Assigned Intellectual
Property or otherwise.
 
2.2  Biophan’s Covenant Not To Sue.
 
(a) IP Covenant. Effective as of the date hereof and for a period of seven (7)
years hereafter, Biophan hereby irrevocably covenants, agrees and warrants that
Biophan shall not, and shall cause its Affiliates not to, sue, assert or
commence any Action or proceeding (or participate in, join or otherwise aid in
 
 
 

--------------------------------------------------------------------------------

 
 
any Action) against MDT or its Affiliates (or their employees, agents,
customers, distributors, sales representatives, end users or suppliers with
respect to products of MDT or its Affiliates) for past or future infringement or
misappropriation of any of the Assigned Intellectual Property Rights at any time
anywhere in the world for Exploiting any products or services or practicing any
methods.
 
(b) Limited Right to Extend Covenant to Third Parties. The covenant not to sue
in Sections 2.2(a) shall inure to the benefit of the respective permitted
successors and assigns of MDT and its Affiliates, and may be extended by MDT and
its Affiliates with respect to any product line, to any Third Party that
acquires substantially all the assets relating to such product line; provided,
however, that the covenant not to sue shall not apply to St. Jude Medical,
Boston Scientific Scimed, Inc. or Greatbatch, Inc. or their successors.
 
(c)  Termination. The covenants not to sue in Section 2.2(a) shall terminate, as
applicable, (i) effective simultaneously with the Closing, if the Closing shall
occur, or (ii) upon termination of the Parties obligation to proceed to the
Closing pursuant to Section 3.4 provided that before such termination Biophan
shall have satisfied all of the conditions to Closing set forth in Section 3.3.
 

3.  
PAYMENTS; CLOSING.

 
3.1  Payments. MDT shall pay the following to Biophan in exchange for the rights
granted hereunder:
 
(a)  In exchange for the consideration set forth in Section 2.2 and for
Biophan’s agreements set forth in Section 6.11, MDT shall pay Biophan as follows
(the “Initial Consideration”):
 
(i) on the date hereof, MDT shall pay Biophan Five Hundred Thousand Dollars
($500,000);
 
(ii) on the date that is thirty (30) days after the date hereof, provided that
Biophan is not in material breach of its obligations hereunder and the Closing
shall not have occurred by such date, MDT shall pay Biophan Five Hundred
Thousand Dollars ($500,000); and
 
(iii) on the date that is sixty (60) days after the date hereof, provided that
Biophan is not in material breach of its obligations hereunder and the Closing
shall not have occurred by such date, MDT shall pay Biophan Five Hundred
Thousand Dollars ($500,000).
 
(b) In exchange for the Assigned Intellectual Property Rights, subject to the
terms hereof, at the Closing, MDT shall pay Biophan Ten Million Dollars
($10,000,000) (such amount, the “Closing Payment”); provided that such Closing
Payment shall be reduced to Nine Million Dollars ($9,000,000) in the event that
 
 
 

--------------------------------------------------------------------------------

 
 
the Closing occurs on a date that is more than fifty-nine (59) days after the
date hereof and MDT makes the payment described in Section 3.1(a)(iii).
 
3.2  Method of Payment. Payments of the Initial Consideration and the Closing
Payment shall be made by wire transfer to an account designated by Biophan. The
amounts payable hereunder shall be paid in United States dollars.
 
3.3  Closing Time and Place. The Closing of the purchase and sale of the
Assigned Intellectual Property Rights and the transactions contemplated by the
Ancillary Agreements (the “Closing”) shall take place three (3) Business Days
after all of the conditions to closing set forth in this Section 3.3 shall have
been satisfied or waived by MDT in writing. At the Closing, MDT shall make the
payment described in Section 3.1(b). Notwithstanding anything to the contrary
herein, MDT’s obligation to proceed to the Closing shall be conditioned on the
following:
 
(a) MDT’s receipt of written certification from the Secretary or an Assistant
Secretary of Biophan dated as of the Closing Date as to (i) the incumbency and
specimen signature of each officer of Biophan executing this Agreement or any of
the Ancillary Agreements and (ii) the resolutions adopted by the Board of
Directors of Biophan authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, each as
amended, modified and in effect as of the Closing Date;
 
(b) All permissions, releases, Consents or approvals, governmental or otherwise,
necessary on the part of Biophan to consummate the transactions contemplated
this Agreement shall have been obtained, including, but not limited to MDT’s
receipt of a letters from the appropriate persons authorizing the release of all
Encumbrances such persons have upon the Assigned Intellectual Property, and
terminations of, or authorizations to file partial terminations as they relate
to the Assigned Intellectual Property Rights for each UCC financing statement
naming any of such holders as a “secured party,” to the extent such UCC
statements related to Assigned Intellectual Property;
 
(c)  MDT shall have received a certificate, dated as of the date of the Closing,
executed by the an authorized officer of Biophan representing and warranting to
MDT that (i) each of Biophan’s representations and warranties in this Agreement
are true and correct in all respects both on the date of this Agreement and on
the date of the Closing with the same force and effect as if made on and as of
the date of the Closing except to the extent such representations are made
expressly as of an earlier date, which representations will be true and correct
in all respects as of such earlier date; and (ii) all of the covenants and
obligations that Biophan is required to perform or to comply with pursuant to
this Agreement at or prior to the Closing have been performed and complied with
in all respects;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) There shall not have been issued and be in effect any order, decree or
judgment of or in any court or tribunal of competent jurisdiction which makes
the consummation of the transactions contemplated hereby illegal;
 
(e) No suit, action or other proceeding shall be pending or threatened by any
third party or by or before any court or Governmental Authority in which it is
sought to restrain or prohibit or to obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement, and no governmental investigation that might
result in any such suit, action or other proceeding shall be pending or
threatened;
 
(f) MDT and Biophan shall have agreed to the terms of and entered into a
consulting agreement on reasonable terms and conditions and providing for
Biophan’s provision of consulting services to MDT for a period of at least one
year following the Closing, subject to the availability to Biophan as employees
or consultants of the two (2) full-time employees who are most knowledgeable
about the Technology (provided that Biophan agrees that it shall not take action
to terminate such employees prior to the Closing or during the term of such
consulting agreement); and
 
(g) MDT shall have received from Biophan such instruments of transfer,
assignment, conveyance and other instruments sufficient to convey, transfer and
assign to MDT all right, title and interest in the Assigned Intellectual
Property Rights, free and clear of all Encumbrances, all in form and substance
reasonably satisfactory to MDT and its counsel.
 
3.4  Termination of Closing. The respective obligations of the Parties to
consummate the Closing may be terminated and abandoned at any time at or before
the Closing only as follows:
 
(a) By and at the option of MDT if the Closing shall not have occurred within 90
days from the date hereof; provided that MDT shall not have breached in any
material respect its obligations under this Agreement in any manner that shall
have been the proximate cause of, or resulted in, the failure to consummate the
Closing.
 
(b) By and at the option of Biophan if the Closing shall not have occurred
within 90 days from the date hereof; provided that Biophan shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have been the proximate cause of, or resulted in, the failure
to consummate the Closing.
 
(c) By and at the option of MDT, if Biophan shall be in material breach of its
obligations under this Agreement and such breach is not cured within fourteen
(14) days of MDT’s notice of such breach is sent to Biophan.


 
 

--------------------------------------------------------------------------------

 
 
(d) At any time, without liability of any party to the others, upon the mutual
written consent of Biophan and MDT.


The termination of the Parties’ obligation to consummate the Closing shall have
no effect on any other rights or obligations of the Parties hereunder,
including, but not limited to, obligations under Section 2.2.
 


 

4.  
BIOPHAN’S REPRESENTATIONS AND WARRANTIES.

 
Biophan represents and warrants to MDT that the statements contained in this
Section 4 are true, correct and complete as of the date hereof and as of the
Closing, except as set forth in the Biophan’s disclosure schedule accompanying
this Agreement (the “Biophan Disclosure Schedule”). The Biophan Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 4.
 
4.1   Authorization. Biophan is a Nevada corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Biophan has
the full corporate power and authority to execute and deliver this Agreement and
each Ancillary Agreement to which it is a party and to perform its respective
obligations under this Agreement and under each such Ancillary Agreement. All
corporate actions or proceedings to be taken by or on the part of Biophan to
authorize and permit the execution and delivery by Biophan of this Agreement and
each of the Ancillary Agreements to which it is a party and to perform its
respective obligations under this Agreement and under such Ancillary Agreements
have been duly taken. This Agreement has been duly executed and delivered by
Biophan and constitutes the legal, valid and binding obligation of Biophan,
enforceable in accordance with its terms and conditions subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application affecting the rights and remedies of creditors and to general
principles of equity. Each of the Ancillary Agreements to which Biophan is a
party will be, as of the Closing, duly executed and delivered by Biophan and
will constitute, as of the Closing, the legal, valid and binding obligation of
Biophan, enforceable in accordance with its terms and conditions subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and to
general principles of equity.
 
4.2  Noncontravention. Neither the execution and delivery of this Agreement and
the Ancillary Agreements nor the consummation of the transactions contemplated
hereby and thereby by Biophan will (i) conflict with or result in a breach of or
default under the Organizational Documents of Biophan, (ii) violate any material
Legal Requirement to which any of Biophan or its Affiliates or any of their
assets or property is subject, (iii) conflict with or result in a breach of,
default under, right to accelerate payment under or obligation to make any
payment pursuant to or loss of material rights under, or modify or terminate any
material Contractual Obligation by which Biophan or its Affiliates or any of
their assets or property is bound or subject, (iv) result in the
 
 
 

--------------------------------------------------------------------------------

 
 
creation or imposition of any Encumbrance upon or forfeiture of any of the
Assigned Patent Rights, or (v) result in the creation of any Claim that could
result in the creation or imposition of any Encumbrance upon or forfeiture of
any of the Assigned Patent Rights.
 
4.3  Consents. No approval, authorization, permit, license, waiver or consent is
required from any Third Party (including any Governmental Authority)
(collectively, the “Consents”) and no filing or notice is required to be made
with or given to any Third Party (including any Governmental Authority)
(respectively, the “Filings” and the “Notices”) for Biophan and its Affiliates
to accomplish the transactions contemplated by this Agreement and the Ancillary
Agreements.
 
4.4  Litigation. There is no Action pending or, to the Knowledge of Biophan,
threatened against or involving any of Biophan or its Affiliates that could
adversely affect (i) the Assigned Intellectual Property Rights or (ii) the
ability of Biophan or its Affiliates to consummate the Closing or perform any
obligations under this Agreement or the Ancillary Agreements. For purposes of
this Section 4.4, threatened Actions shall include requests for interference,
Third Party requests for re-examination and requests for oppositions.
 
4.5  Title. Biophan owns, and as of the Closing shall own, all rights, title and
interests in and to the Assigned Intellectual Property Rights and has the full
right and power to assign good title to the Assigned Intellectual Property
Rights, in each case free and clear of all Encumbrances and all Claims. There is
no agreement granting rights under the Assigned Intellectual Property Rights or
imposing obligations with respect to the Assigned Intellectual Property Rights.
 
 
4.6  Intellectual Property.
 
(a) Completeness. The Assigned Patent Rights listed on Schedule 1 include all
Patent Rights in which Biophan or any of its Affiliates has any right, title or
interest in the Field, including without limitation any rights under licenses.
Biophan has provided MDT with correct and complete copies of all such Patent
Rights.
 
(b) Representations Regarding Intellectual Property. With respect to each patent
and patent application included within the Assigned Intellectual Property
Rights:
 
(i) each issued, unexpired patent: (a) is, to the knowledge of Biophan, valid
and enforceable; and (b) has been properly obtained in accordance with all
applicable rules and regulations governing the prosecution of applications for
such patent, and Biophan and its Affiliates and their Representatives have not
engaged in any fraud or other misconduct with regard to the prosecution or
procurement of such patent;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) no claim has been asserted or threatened by any person, with respect to the
use of the Assigned Intellectual Property Rights or challenging or questioning
the validity or effectiveness of any license or agreement with respect thereto,
and, to the knowledge of Biophan, no valid basis for any such claim exists;
 
(iii) to the knowledge of Biophan, no person, business or products has
infringed, misused or misappropriated the Assigned Intellectual Property Rights
or currently is infringing, misusing or misappropriating any such rights, and to
the knowledge Biophan, neither the use of the Assigned Intellectual Property
Rights, nor the manufacture, marketing, distribution, use or sale of any product
or service currently under development by Biophan, infringes on the Intellectual
Property of any person in a manner; 
 
(iv) for each issued, unexpired patent or pending patent application, in all
material respects, (A) all necessary application, annuity, maintenance and
renewal fees in connection with all patent and patent applications have been
paid and (B) all necessary documents and certificates in connection therewith
have been filed with the relevant authority for the purpose of maintaining the
patent registrations or applications; and
 
(v) no issued, unexpired patent is undergoing cancellation, re-examination,
termination or withdrawal proceedings.
 
4.7  Solvency; Fair Consideration. As of the Closing, Biophan shall be solvent.
As of the Closing, the sum of Biophan’s assets, at a fair valuation, shall be
greater than the sum of its debts, and Biophan shall be able, and will be able
immediately following the consummation of the transactions contemplated by this
Agreement, generally to pay its debts as they become due. The obligations of
Biophan under this Agreement will not render Biophan insolvent. Biophan is
receiving fair consideration and reasonably equivalent value in exchange for the
assets transferred by Biophan to MDT and the obligations incurred by Biophan and
its Affiliates pursuant to this Agreement. The transactions contemplated by this
Agreement and the Ancillary Agreements shall not cause Biophan to be left with
unreasonably small capital. Biophan shall retain sufficient current capital to
fund its operations and meet its obligations under this Agreement for a period
of at least twelve months after the Closing.
 

5.  
MDT’S REPRESENTATIONS AND WARRANTIES.

 
MDT represents and warrants to Biophan that the statements contained in this
Section 5 are true and correct as of the date hereof and on the Closing date.
 
5.1  Organization. MDT is a Minnesota corporation duly incorporated, validly
existing and in good standing under the laws of the State of Minnesota.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2  Authorization. MDT has the full corporate power and authority to execute
and deliver this Agreement and each Ancillary Agreement to which it is a party
and to perform its respective obligations under this Agreement and under each
such Ancillary Agreement. All corporate actions or proceedings to be taken by or
on the part of MDT to authorize and permit the execution and delivery by MDT of
this Agreement and each of the Ancillary Agreements to which it is a party and
to perform its respective obligations under this Agreement and under such
Ancillary Agreements have been duly taken. This Agreement has been duly executed
and delivered by MDT and constitutes the legal, valid and binding obligation of
MDT, enforceable in accordance with its terms and conditions subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and to
general principles of equity. Each of the Ancillary Agreements to which MDT is a
party will be, as of the Closing, duly executed and delivered by MDT and will
constitute, as of the Closing, the legal, valid and binding obligation of MDT,
enforceable in accordance with its terms and conditions subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application affecting the rights and remedies of creditors and to general
principles of equity.
 
5.3  Noncontravention. Neither the execution and delivery of this Agreement and
the Ancillary Agreements nor the consummation of the transactions contemplated
hereby and thereby by MDT will (i) conflict with or result in a breach of or
default under the Organizational Documents of MDT, or (ii) violate any material
Legal Requirement to which MDT or any of its assets or property is subject.
 
5.4  Consents. No Consents, Filings or Notices are required for MDT to
accomplish the transactions contemplated by this Agreement and the Ancillary
Agreements.
 
5.5  No Other Representations and Warranties. Except as expressly set forth in
Section 5 of this Agreement, MDT makes no representation or warranty, express or
implied, at law or in equity with respect to this Agreement, or otherwise.
 

6.  
COVENANTS.

 
6.1  Closing. Subject to the terms and conditions of this Agreement, each of the
Parties will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable in order to consummate and make effective the transactions
contemplated by this Agreement, including, with respect to Biophan, using such
commercially reasonably efforts to satisfy the conditions to the Closing set
forth in Section 3.3.
 
6.2  Protection of the Subject Intellectual Property. From the Effective Date
until the Closing, Biophan shall, and shall cause its Affiliates and
Representatives to:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) use commercially reasonable efforts to preserve and to maintain and protect
their rights, title and interests in and to the Assigned Intellectual Property
Rights;
 
(ii) use commercially reasonable efforts to pay or otherwise satisfy all of its
and their respective Liabilities in respect of the Assigned Intellectual
Property Rights; and
 
(iii) comply with all Legal Requirements applicable to the Assigned Intellectual
Property Rights.
 
6.3  Boston Scientific License Agreement. The Parties acknowledge and agree that
certain of the Assigned Intellectual Property Rights are subject to certain
rights of Boston Scientific Scimed, Inc. pursuant to the Boston Scientific
License Agreement. The Parties further acknowledge and agree that the following
provisions shall apply to the Boston Scientific Agreement:
 
(a)  Biophan will not assign, and MDT will not assume, the Boston Scientific
License Agreement and MDT shall have no obligations to Boston Scientific Scimed,
Inc. thereunder.
 
(b)  Biophan will continue to perform all of its obligations in full compliance
with and pursuant to the terms of the Boston Scientific License Agreement.
 
(c) As of the Closing, Biophan hereby assigns to MDT all rights, title and
interests Biophan has to “Royalties” with respect to “Non-Exclusive Products”
(as term is defined in the Boston Scientific License Agreement) and shall remit
such amounts to MDT upon receipt thereof from Boston Scientific Scimed, Inc..
 
6.4  PCT Application 66143. Promptly after the Closing, the Parties shall
cooperate with each other and use good faith efforts to amend PCT Application
66143 so that the claims of PCT Application 66143 are directed only to
inventions in the Field, and to file a continuation or other appropriate
application claiming priority to PCT Application 66143 (“Ancillary
Application”), whereby the claims of the Ancillary Application are directed only
to inventions in the Biophan Field. Upon the filing of the Ancillary
Application, MDT agrees to sell, convey, assign and transfer, and hereby sells,
conveys, assigns and transfers to Biophan all its interests in and to the
Ancillary Appilcation, together with the right to sue and collect for past
infringement. The Parties acknowledge that the objective of this Section 6.4 is
to have each Party own a patent application containing the claims of PCT
Application 66143 that are directed to its particular field, but not any claims
that are directed to the field of the other Party.
 
6.5  Further Assurances. From time to time upon request by MDT, Biophan will,
and will cause its Affiliates to, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, license grants, conveyances, powers of attorney,
and assurances that may be
 
 
 

--------------------------------------------------------------------------------

 
 
required to carry out the purposes of this Agreement. Without limiting the
foregoing, following the Closing, Biophan shall take such further actions that
are reasonably necessary to accomplish the complete transfer and assignment of
Biophan’s rights, title and interests in and to the Assigned Intellectual
Property Rights to MDT, and to assist MDT as reasonably necessary with the
lawful filing and prosecution of Patent Rights, interferences, and oppositions,
and with MDT’s determination of whether to continue requests for interferences
with respect to the Assigned Patent Rights. During the period between the
Effective Date and the Closing, Biophan will notify MDT in writing within ten
(10) Business Days after Biophan becomes aware that any interference is declared
involving any of the Assigned Patent Rights.
 
6.6  Third Party Actions. Except as agreed to by the Parties in writing,
following the Closing, MDT will have the sole and exclusive right and discretion
to enforce the rights, title and interests in and to the Assigned Intellectual
Property Rights against Third Parties, subject to the applicable terms of the
Boston Scientific License Agreement. Following the Closing, MDT will decide
whether or not to institute any proceeding against any Third Party with respect
to any alleged infringement or misappropriation of the rights, title and
interests in and to the Assigned Intellectual Property Rights in its sole and
absolute discretion and will keep all proceeds of any such proceedings. If MDT
is unable to enforce any obligation or other right without Biophan being party
to an Action, then Biophan shall voluntarily join as a party in such Action as
necessary to enforce any such obligation or other right; provided, that MDT
agrees in advance to reimburse Biophan for its reasonable fees, costs and
expenses relating thereto. Following the Closing, Biophan shall not testify
(whether by declaration, affidavit, or in person) and Biophan shall not
challenge or assist any Third Party in challenging the validity, enforceability
or value of the Assigned Intellectual Property Rights, in each case other than
under subpoena or similar legal order. Biophan shall not, and shall cause its
Affiliates not to, assist any Third Party in the assertion of any Patent Rights
in the Field against MDT or its Affiliates, other than under subpoena or other
legal process.
 
6.7  Confidentiality. The Receiving Party agrees to maintain the confidentiality
of the Confidential Information of the Disclosing Party and agrees not to
disclose or use (except as permitted or required for performance by the
Receiving Party of its rights or duties hereunder or under the Ancillary
Agreements) any Confidential Information of the Disclosing Party. The Receiving
Party further agrees to cause its and its Affiliates’ present and future
employees, officers, agents and consultants to comply with the foregoing. If the
Receiving Party is requested or required to disclose any Confidential
Information of the Disclosing Party pursuant to any order or decree of a court
of competent jurisdiction or any applicable law, the Receiving Party shall
endeavor to provide the Disclosing Party with advance written notice of any such
request or requirement (to the extent practicable) and shall provide reasonable
assistance to the Disclosing Party if the Disclosing Party desires to seek a
protective order or other appropriate remedy. If, in the absence of a protective
order or other remedy, the Receiving Party is nonetheless legally compelled to
disclose Confidential Information, the Receiving Party may, without liability
hereunder, disclose that portion of the
 
 
 

--------------------------------------------------------------------------------

 
 
Disclosing Party’s Confidential Information that the Receiving Party’s legal
counsel advises is legally required to be disclosed.
 
6.8  Public Statements. The Parties acknowledge and agree that as of the
Effective Date, Biophan shall issue the press release set forth in Schedule 6.8
(the “Press Release”). Except for the Press Release, no Party or its Affiliate
shall publicly disclose information regarding the terms of this Agreement or the
Ancillary Agreements or the transactions contemplated hereunder or thereunder.
Notwithstanding the foregoing provision, the Parties and their respective
Affiliates shall not be prohibited from making any disclosure or release that is
required by law, court order, or applicable regulation or that is required to
protect any intellectual property right in any territory; provided, however,
that prior to any such disclosure or release, the party proposing to so disclose
or release information regarding the terms of this Agreement or the Ancillary
Agreements shall notify the other parties, and the parties shall cooperate to
seek applicable limitations on the public availability of any information that
either MDT or Biophan considers sensitive or confidential. Notwithstanding the
foregoing, in no event shall either Party be prohibited from making any
disclosure or release that is considered necessary by its legal counsel to
fulfill an obligation under applicable securities laws or stock exchange rules
or regulations, subject to the prior review of such release by the other Party.
 
6.9  Patent Prosecution. Except as specifically agreed to by the Parties in
writing, following the Closing, Biophan will have no right or obligation to
file, prosecute or maintain any Patent Rights included in the Assigned Patent
Rights. MDT will have no obligation to file, prosecute or maintain any Patent
Rights included in the Assigned Patent Rights. Notwithstanding the foregoing,
the Parties agree as follows:
 
(a) Biophan Field Covenant. Biophan hereby irrevocably and perpetually
covenants, agrees and warrants that Biophan shall not, and shall cause its
Affiliates not to, amend any patent application owned or controlled by it to
include a claim that covers the Field (“Field Claim”). The covenant in this
Section 6.9(a) shall inure to the benefit of the respective permitted successors
and assigns of MDT and its Affiliates, and may be extended by MDT and its
Affiliates with respect to any product line, to any Third Party that acquires
substantially all the assets relating to such product line. In the event that
Biophan or its Affiliates breaches its covenant in this Section 6.9(a), then
Biophan agrees to grant (and to cause its Affiliate to grant), and hereby
grants, to MDT and its Affiliates an irrevocable, perpetual, paid-up, worldwide,
transferable and assignable, exclusive license, with the right to sublicense, to
practice methods falling within the scope of the Field Claim in the Field and to
Exploit products falling within the scope of the Field Claim in the Field.
 
(b)  MDT Field Covenant. MDT hereby irrevocably and perpetually covenants,
agrees and warrants that MDT shall not, and shall cause its Affiliates not to,
amend any of the patent applications set forth on Schedule 6.9(b) to include a
claim that covers the Biophan Field (“Biophan Field Claim”). The covenants in
this Section 6.9(b) shall inure to the benefit of the respective
 
 
 

--------------------------------------------------------------------------------

 
 
permitted successors and assigns of Biophan and its Affiliates. The covenants in
this Section 6.9(b) shall run with the patent applications set forth on Schedule
6.9(b) and shall be binding on any Third Party acquiring any of the patents
applications set forth on Schedule 6.9(b). In the event that MDT or its
Affiliates breaches its covenant in this Section 6.9(b), then MDT agrees to
grant (and to cause its Affiliate to grant), and hereby grants, to Biophan and
its Affiliates an irrevocable, perpetual, paid-up, worldwide, transferable and
assignable, exclusive license, with the right to sublicense, to practice methods
falling within the scope of the Biophan Field Claim in the Biophan Field and to
Exploit products falling within the scope of the Biophan Field Claim in the
Biophan Field.
 
6.10  Tangible Materials. Biophan shall, as soon as reasonably practicable
deliver any Tangible Materials that are in the possession of Biophan or its
Affiliates or Representatives.
 
6.11 Exclusivity. Biophan agrees that, during the period ending upon the earlier
of (a) 90 days after the date hereof, or (b) such date as MDT terminates its
obligation to proceed to the Closing pursuant to Section 3.4, Biophan will not
discuss or negotiate with any party (other than MDT or its affiliates), or
encourage the submission of inquiries, proposals or offers from any party (other
than MDT or its affiliates), or otherwise provide information to any other
person, with respect to the sale of or investment in Biophan (whether by merger,
combination, sale of assets, sale of stock, or otherwise) or the sale,
licensing, distribution, or other disposition of all or any rights in the
Assigned Intellectual Property Rights, and that Biophan will, and it will direct
its employees, agents, advisors and affiliates, to affirmatively and immediately
upon its execution of this Agreement, discontinue any discussions or
negotiations with any party (other than MDT or its affiliates) with respect to
any of the foregoing.



7.  
INDEMNIFICATION.

 
7.1  Indemnification by Biophan. Biophan and its Affiliates shall jointly and
severally indemnify, defend and hold harmless MDT and its Affiliates and
Representatives, whether or not involving a Third Party Claim, against all
Losses relating to or arising out of:
 
(a)  (i) the breach of any representation or warranty of Biophan under Section 4
of this Agreement or (ii) the breach of any covenant or obligation of Biophan or
its Affiliates in this Agreement or any of the Ancillary Agreements;
 
(b)  any Third Party Claim arising under or relating to a right to assign title
to the Assigned Patent Rights, including any ability of Biophan or its
Affiliates to grant any license or make assignments hereunder or any restriction
on Biophan’s or its Affiliates’ rights to or make assignments of right, title
and interest in and to the Assigned Patent Rights and any Claim or Action by or
on behalf of Boston Scientific Scimed, Inc. that the transactions
 
 
 

--------------------------------------------------------------------------------

 
 
contemplated by this Agreement result in a breach of the Boston Scientific
License Agreement; or
 
(c) any Contractual Obligation of Biophan or its Affiliates to make any payments
to any Third Party arising out of or relating to the payment of the Closing
Payments.
 
7.2  Indemnification by MDT. MDT shall indemnify, defend and hold harmless
Biophan and its Affiliates and Representatives, whether or not involving a Third
Party Claim, against all Losses relating to or arising out of:
 
(a)  the breach of any representation or warranty of MDT in Section 5 of this
Agreement or the breach of any covenant or obligation of MDT in this Agreement
or any of the Ancillary Agreements;
 
(b)  any Claims or Actions by any Third Party arising out of or relating to the
Exploitation by MDT or its Affiliates of or relating to products, product
systems or procedures derived from or based on the Assigned Intellectual
Property Rights other than any Claim or Action by or on behalf of Boston
Scientific Scimed, Inc. under the Boston Scientific License Agreement; provided,
however, that MDT shall indemnify Biophan as to any Claims by Boston Scientific
Scimed, Inc. alleging Boston Scientific Scimed, Inc. is entitled to a license of
any claims in any patent within the definition of the Assigned Patent Rights
that (i) were inserted in the Assigned Patent Rights after the Closing; and (ii)
do not include new matter; and
 
(c)  any Claims or Actions by any Third Party for product liability, product
warranty or similar Claim or Action arising out of or relating to the licensing
or sublicensing by MDT under the Assigned Intellectual Property Rights.
 
7.3  Survival. The terms of this Agreement and all provisions hereof, including
all representations, warranties, promises, agreements and covenants, are
contractual and not mere recitals and shall survive the execution and delivery
of this Agreement and the Closing under this Agreement and, except as expressly
stated herein, shall continue in full force and effect thereafter; provided that
nothing in this Section 7.3 shall be interpreted as requiring that the
representations and warranties set forth in Article 4 be and remain true and
correct at times after the Closing subject to MDT’s right pursuant to Section
7.1 to make Claims based on the breach or inaccuracy of such representations and
warranties as of the Closing and times prior thereto.
 
7.4  Notice of Claims. If an Indemnified Party intends to seek indemnification
pursuant to this
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement, such Indemnified Party shall promptly notify the Indemnifying Party
in writing of the Claim for which indemnification is sought, including any Third
Party Claims in respect of which indemnification is sought under this Agreement.
Any such notice shall set forth in reasonable detail, in light of the
circumstances then known to the Indemnified Party, the facts, circumstances and
basis of the Claim and, if the Claim relates to a Third Party Claim, shall
include copies of all papers served upon or received by the Indemnified Party
relating thereto. Any delay in the provision of such notice and accompanying
materials shall not affect any rights under this Agreement except to the extent
that the Indemnifying Party is actually and materially prejudiced thereby (and
except that the Indemnifying Party shall not be liable for any expenses incurred
during the period in which the Indemnified Party failed to give such notice).
 
7.5  Third Party Claims. The Indemnified Party shall have the sole and exclusive
right to control of the defense of any Third Party Claim with counsel of its
choice, and the Indemnified Party’s reasonable legal fees and expenses shall
constitute part of the Losses indemnified under this Agreement. The Indemnified
Party may consent to the entry of any judgment or enter into any compromise or
settlement with respect to, the Third Party Claim; provided, that the
Indemnifying Party will not be bound by the entry of any such judgment consented
to, or any such compromise or settlement effected, without its prior written
consent (which consent will not be unreasonably withheld or delayed)
 
7.6  Knowledge and Investigation. The right of any Indemnified Party to
indemnification pursuant to this Section 7 will not be affected by any
investigation conducted or knowledge acquired (or capable of being acquired) at
any time, whether before or after the execution and delivery of this Agreement
or the Closing, with respect to the accuracy of any representation or warranty,
or performance of or compliance with any covenant or agreement under this
Agreement.
 
7.7 Equitable Remedies. In addition to any other relief or remedies afforded by
law or in equity, if either Party or any of its Affiliates breaches its
obligations under this Agreement, the other Party shall be entitled, as a matter
of right and without posting any bond or other security, to injunctive relief in
any court of competent jurisdiction. This shall not preclude the granting of any
other appropriate relief including, without limitation, money damages against
the breaching Party for breach of this Agreement.
 

8.  
MISCELLANEOUS.

 
8.1  Interpretation. Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Exhibit or Schedule means a Section of or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including but not limited to,” and will
not be construed as limiting the general language to which it relates, and the
items or matters that follow the word “including” or the words “including but
not limited to” or “including without limitation” or similar words in this
Agreement shall be construed as illustrative, but not exclusive or complete,
examples of what is intended to be so included, (c) the term “or” is not
limiting and means “and/or,” (d) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation,
 
 
 

--------------------------------------------------------------------------------

 
 
in each case as amended or otherwise modified from time to time, (e) words in
the singular or plural form include the plural and singular form, respectively,
(f) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement and (g) references to
“Dollars” or “$” shall be to U.S. Dollars. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
 
8.2  No Third Party Beneficiaries. Except as specifically provided in this
Agreement, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.
 
8.3  Entire Agreement. Excepts as agreed to by the parties in writing, this
Agreement, the Schedules and Exhibits hereto, and the Ancillary Agreements
constitute the entire agreement among the Parties and supersedes any prior
understandings, agreements or representations by or among the Parties, whether
written or oral, with respect to the subject matter hereof.
 
8.4  Assignment. No Party may assign either this Agreement or any of its rights,
interests or obligations under this Agreement without the prior written approval
of the other Parties; provided, however, that MDT may, without notice to or
consent of Biophan, (i) assign all of its rights and interests and delegate all
of its obligations under this Agreement to a Third Party in connection with the
sale of all or substantially all of the capital stock of MDT or all or
substantially all of the assets to which this Agreement relates (whether by
merger, consolidation or otherwise) to such Third Party, provided that such
Third Party executes a counterpart to this Agreement acknowledging and agreeing
to assume all such obligations of MDT and its Affiliates under this Agreement;
(ii) assign all of its rights and interests to one or more of its Affiliates;
(iii) assign right, title and interest in and to any of the Assigned
Intellectual Property Rights to any party; and (iv) designate one or more of its
Affiliates to perform its obligations under this Agreement provided that such
designation shall not relieve MDT from its obligations under this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns.
 
8.5  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
8.6  Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.7  Notices. All communications between Biophan and MDT relating to this
Agreement and the subject matter hereof shall be directed to the persons
designated to receive notices set forth in this Section 8.7 or such other
individuals as they may designate. All notices, requests, demands, Claims and
other communications under this Agreement shall be in writing. Any notice,
request, demand, Claim or other communication under this Agreement shall be
deemed duly given (i) when delivered personally to the recipient, (ii) upon
confirmation of facsimile (with a confirmation copy to be sent by overnight
delivery) or (iii) one Business Day following the date sent when sent by
overnight delivery, at the following address:
 
If to Biophan:


Biophan Technologies, Inc.
15 Schoen Place
Pittsford, NY 14534
Fax: (585) 267-4831
Attention: CEO


with copies to:


Melissa Mahler, Esq.
15 Schoen Place
Pittsford, NY 14534


If to MDT:


Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Attention: General Counsel
 
Any Party may change the address to which notices, requests, demands, Claims and
other communications under this Agreement are to be delivered by giving the
other Party notice in the manner herein set forth.
 
8.8  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Minnesota or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Minnesota. The parties hereto
submit to the exclusive jurisdiction of the State and Federal courts in the
State of Minnesota and Hennipen County with respect to any dispute.
 
8.9  Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by MDT and
Biophan. No waiver by any Party of any provision of this Agreement or any
default,
 
 
 

--------------------------------------------------------------------------------

 
 
misrepresentation or breach of warranty or covenant under this Agreement,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such wavier be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant under this Agreement or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence. Any consent,
waiver or amendment signed by Biophan shall be deemed the consent, waiver or
amendment of Biophan and its Affiliates and any consent, waiver or amendment
signed by a Representative of MDT shall be deemed the consent, waiver or
amendment of MDT’s Affiliates pursuant hereto.
 
8.10  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any term or provision of this
Agreement would, under applicable law, be invalid or unenforceable in any
respect, each Party intends that such provision will be construed by modifying
or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law. For any such invalid or
unenforceable provision, the Parties shall use commercially reasonable efforts
to negotiate a substitute valid and enforceable provision while preserving to
the fullest extent possible the intent and agreements of the Parties set forth
herein.
 
8.11  Expenses. Except as expressly stated otherwise, each of the Parties will
bear his or its own costs and expenses (including legal and accounting fees and
expenses) incurred in connection with this Agreement, the Ancillary Agreements
and the transactions contemplated hereby and thereby.
 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.
 
 

 
MEDTRONIC, INC. 
 
 
By:   /s/ Dan Lemaitre
 
Name:Dan Lemaitre
Title:Vice President Corporate Strategy and Development
 
 
 
BIOPHAN TECHNOLOGIES, INC.
 
By:   /s/ John Lanzafame
 
Name: John Lanzafame 
Title: Chief Operating Officer

 
 
 